  Case 20-20279         Doc 36    Filed 09/09/20 Entered 09/09/20 11:04:33              Desc Main
                                    Document     Page 1 of 5



                           UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MAINE


In re:
                                                         Chapter 13
DONALD BOLSTRIDGE,                                       Case No. 20-20279

                                 Debtor.


                          TRUSTEE'S MOTION TO DISMISS CASE

         NOW COMES Andrew M. Dudley, Chapter 13 Trustee, and hereby moves to dismiss the

above-captioned Chapter 13 case. In support of his Motion, the Trustee states:

         1.    The petition in this case was filed on July 17, 2020. The Chapter 13 plan was filed on

July 24, 2020 (docket #10) and is unconfirmed.

         2.    Debtor also filed a petition under Chapter 7 on January 8, 2020, Case No. 20-20008.

Nathaniel R. Hull was appointed as trustee. A discharge order was entered in that case on June 1,

2020. However, the case has not been completed and closed, as there are assets of the Chapter 7

estate which are being administered by the Chapter 7 Trustee as noted in Item nos. 33 and 34 of

Debtor’s Schedule A/B filed in this case (docket #1, pages 17-18).

         3.    Debtor’s §341(a) Meeting of Creditors was originally scheduled for August 20, 2020.

The Meeting was continued to September 3, 2020. At the continued hearing, counsel for Debtor

advised the Chapter 13 Trustee that certain assets listed on Schedules A/B were in fact still assets of

the Chapter 7 estate.

         4.    Because Debtor obtained a Chapter 7 discharge within four years of filing this Chapter

13 proceeding, he is not eligible for a discharge in the present case. 11 U.S.C. §1328(f)(1).
  Case 20-20279        Doc 36     Filed 09/09/20 Entered 09/09/20 11:04:33               Desc Main
                                    Document     Page 2 of 5


        5.      While there is no specific ban on concurrent cases in the Bankruptcy Code, generally,

a debtor cannot have two active cases at same time. In re Chain, 558 B.R. 750, 753 (Bankr. W.D. Pa.

2016). In addition, the “Single Estate Rule” prohibits concurrent cases on the basis that the “filing of

simultaneous petitions is ‘contrary to the obvious contemplated function of the Bankruptcy Code to

resolve a debtor's financial affairs by administration of a debtor's property as a single estate under a

single chapter within the code.’ ” Turner v. Citizens Nat'l Bank of Hammond (In re Turner), 207 B.R.

373, 378 (2d Cir. BAP 1997) (quoting In re Kosenka, 104 B.R. 40, 46 (Bankr.N.D.Ind.1989). Accord

Bateman v. Grover (In re Berg), 45 B.R. 899, 903 (9th Cir. BAP 1984) (“[P]roperty cannot be an

assets of both estates simultaneously.”); The filing of multiple petitions is not bad faith per se. See

Downey Sav. & Loan Ass'n v. Metz (Matter of Metz), 820 F.2d 1495, 1497 (9th Cir.1987); In re

Cushman, 217 B.R. 470, 476 (Bankr.E.D.Va.1998). However, a debtor's second bankruptcy petition

must “not materially hinder the efficient administration of the debtor's estate .... [and must be] filed

in good faith and without an intent to abuse the bankruptcy process.” Transamerica Credit Corp. v.

Bullock (In re Bullock), 206 B.R. 389, 393 (Bankr.E.D.Va.1997).

        6.      In Debtor’s active Chapter 7 case, a number of creditors filed and have been granted

relief from the automatic stay prior to the filing of this Chapter 13 case. See docket nos. 34 & 41

(Citigroup Mortgage Loan Trust/US Bank NA), 44 and 51 (Ford Motor Credit), 45 and 50 (ACAR

Leasing/GM Financial Leasing). These creditors appear to be treated in Debtor’s Chapter 13 plan,

despite the lifting of the automatic stay in the Chapter 7 case.

        7.      Debtor is attempting to treat debts that could still be addressed in the Chapter 7 case,

as there are assets of the Chapter 7 case still to be administered by the Chapter 7 Trustee (which would

also be assets of the Chapter 13 estate pursuant to 11 U.S.C. §541). Because property cannot be an



                                                   2
  Case 20-20279       Doc 36     Filed 09/09/20 Entered 09/09/20 11:04:33             Desc Main
                                   Document     Page 3 of 5


asset of both bankruptcy estates and because the continuation of this Chapter 13 case will materially

hinder the Chapter 7 case (and vice versa), this Chapter 13 must be dismissed.

       WHEREFORE, the Trustee requests that the above Chapter 13 case be dismissed or that the

Court issue such other orders as may be appropriate.

Dated: September 9, 2020                      Respectfully Submitted:



                                              /s/Andrew M. Dudley
                                              ANDREW M. DUDLEY, Trustee
                                              PO Box 429
                                              Brunswick, Maine 04011-0429
                                              (207) 725-1300




                                                 3
  Case 20-20279        Doc 36     Filed 09/09/20 Entered 09/09/20 11:04:33              Desc Main
                                    Document     Page 4 of 5



                           UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MAINE


In re:
                                                         Chapter 13
DONALD BOLSTRIDGE,                                       Case No. 20-20279

                                 Debtor.


                      NOTICE OF HEARING - RESPONSE REQUIRED

      The Chapter 13 Trustee has filed a MOTION TO DISMISS CASE with the United States
Bankruptcy Court. A copy of the motion is enclosed with or attached to this notice.

       YOUR RIGHTS MAY BE AFFECTED. You should read these papers carefully and
discuss them with your attorney if you have one in this bankruptcy case. If you do not have an
attorney, you may wish to consult one.

         If you do not agree with the Trustee or if you want the Court to consider your views, you or
your attorney must file a written response on or before September 29, 2020, setting forth your
position and the action you wish the Court to take. The original should be filed with the United States
Bankruptcy Court, 537 Congress Street, 2nd Floor, Portland ME 04101. If you mail your response
to the Court for filing, you must mail it early enough so the Court will receive it by the date stated
above. You must also mail a copy to the Chapter 13 Trustee at the address listed below, and any other
parties in interest whose names and addresses appear on the certificate of service.

       The United States Bankruptcy Court will conduct a TELEPHONIC hearing on the
Motion to Dismiss on October 6, 2020 at 10:00 a.m. In-person appearances are generally not
allowed at this time due to restrictions related to COVID-19. Those wishing to participate in the
hearing are required to register with CourtCall at 1-866-582-6878, no later than 3:00 p.m. the
date prior to the hearing.

       If you or your attorney do not file a written response, the Court may decide that you do not
oppose the Trustee's position and may enter an order granting the relief sought.


Dated: September 9, 2020                       /s/ Andrew M. Dudley
                                               ANDREW M. DUDLEY, Trustee
                                               PO Box 429
                                               Brunswick, Maine 04011-0429
                                               (207) 725-1300
  Case 20-20279        Doc 36     Filed 09/09/20 Entered 09/09/20 11:04:33        Desc Main
                                    Document     Page 5 of 5



                           UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MAINE


In re:
                                                         Chapter 13
DONALD BOLSTRIDGE,                                       Case No. 20-20279

                                  Debtor.


             CERTIFICATE OF SERVICE FOR ELECTRONIC CASE FILING

      I, Andrew M. Dudley, hereby certify that I caused a true and correct copy of the following
document(s) to be served today on the parties listed below as follows:

Document(s) Served:
1.   Motion to Dismiss;
2.   Notice of Hearing; and
3.   Proposed order.

Service electronically via the Court’s ECF system to:
J. Scott Logan, Esq., Attorney for Debtor
Stephen Morrell, Esq., Assistant U.S. Trustee
All other parties listed on N.E.F. as being served electronically.

Service by U.S. first class mail, postage prepaid, to:
DONALD BOLSTRIDGE
169 YORK WOODS RD
SOUTH BERWICK ME 03908
Debtor

Date: September 9, 2020                        /s/ Andrew M. Dudley
                                               ANDREW M. DUDLEY, Trustee
                                               PO Box 429
                                               Brunswick, Maine 04011-0429
                                               (207) 725-1300
